Citation Nr: 1700008	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  13-07 724	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES
 

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a head injury previously claimed as head trauma with scalp laceration.  
 
2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disorder.
 
3.  Entitlement to service connection for right foot arthritis.
 
4.  Entitlement to service connection for left foot arthritis.

5.  What rating is warranted for posttraumatic stress disorder (PTSD) from June 30, 2008?
 
6.  Entitlement to a rating greater than 20 percent for plantar fasciitis of the right lower extremity with a right calcaneal spur.
 
7.  Entitlement to a rating greater than 20 percent for plantar fasciitis of the left lower extremity with a left calcaneal spur.  
 
8.  Entitlement to a rating greater than 10 percent for residuals of a right middle finger fracture.  
 
9.  Entitlement to a rating greater than 10 percent for an appendectomy scar.
 
10.  Entitlement to an effective date prior to June 14, 2010 for a total disability rating based on individual unemployability.
 
11.  Entitlement to an effective date prior to June 14, 2010 for special monthly compensation at the housebound rate.  
 
 
REPRESENTATION
 
Appellant represented by:  Kenneth L. LaVan, Attorney
 
 
ATTORNEY FOR THE BOARD
 
M. Carsten, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from July 1971 to April 1992.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
 
A videoconference hearing was scheduled in April 2016, but was canceled by the Veteran.  She did not request to reschedule and the hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2016).
 
In November 2016, additional evidence was submitted with a waiver of initial consideration by the RO.  
 
This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  
 
The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.
 
 
REMAND
 
In March 2010, the RO continued a 10 percent rating for residuals of a right middle finger fracture; continued a 10 percent rating for an appendectomy scar; and confirmed and continued the previous denial of entitlement to service connection for residuals of a head injury previously claimed as residuals of head trauma with posterior scalp laceration.  The Veteran disagreed with the decision and perfected this appeal.  
 
Information in the claims folder shows the Veteran was awarded disability benefits from the Social Security Administration beginning in April 2010.  There is no indication medical records used in awarding those benefits were obtained.  They are potentially relevant to the appeal issues and must be requested.  See Golz v. Shinseki¸ 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure Social Security records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim).  
 
Further, updated VA medical records should also be obtained on remand.  38 C.F.R. § 3.159(c)(2) (2016). 

Right middle finger fracture
 
In the June 2016 brief to the Board the representative cited to an August 27, 2010 VA examination and argued that extraschedular consideration was warranted.  On review, this examination is not referenced as evidence in the January 2013 statement of the case and the Board is unable to locate it in the claims folder.  Efforts should be made to determine whether a VA hand, thumb and fingers examination was completed on this date and if so, it should be associated with the claims folder.  
 
Further, considering the attorney arguments as well as the length of time since the last examination, a current examination is needed.  See 38 C.F.R. § 3.327 (2016).  
 
Appendectomy scar
 
This issue is deferred pending receipt of VA and Social Security records.
 
New and material evidence
 
In December 1992, the RO denied entitlement to service connection for residuals of head trauma with laceration essentially based on findings that, although service records showed she suffered a laceration of the posterior scalp in June 1983, there was no residual pathology on current examination.  The Veteran did not appeal this decision and it is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  
 
In August 2009, the Veteran requested to reopen her claim for residuals of a head injury.  In March 2010, the RO determined that the evidence submitted was new and material and the claim was reopened and denied on the merits.  The Board observes that regardless of whether the RO reopened a claim, it is a jurisdictional requirement that the Board reach its own determination as to whether new and material evidence has been presented.  The Board is required to consider the issue of finality prior to any consideration on the merits.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014); see Barnett v. Brown, 8 Vet. App. 1 (1995).
 
At this time, the Board is unable to identify new and material evidence sufficient to reopen the claim.  Accordingly, this issue is also deferred pending receipt of VA and Social Security records.  
 
Pending notices of disagreement
 
On August 18, 2009, the RO granted entitlement to service connection for PTSD and assigned a 70 percent rating; continued a 20 percent rating for plantar fasciitis of the right lower extremity with right calcaneal spur; continued a 20 percent rating for plantar fasciitis of the left lower extremity with left calcaneal spur; and confirmed and continued the previous denial of entitlement to service connection for fifth lumbar sacralization (claimed as a low back condition).  The Veteran was notified of this decision by letter dated August 20, 2009.  On August 24, 2009, the representative submitted a notice of disagreement, which was dated August 18, 2009.  On September 2, 2009, the RO sent a letter asking that they resubmit the notice of disagreement if they still intended to appeal.  On March 3, 2010, the representative submitted an amended notice of disagreement indicating an intent to appeal the rating assigned for PTSD, the ratings assigned for the right and left foot disorders, and entitlement to service connection for a low back condition.  
 
In June 2011, the RO in pertinent part, continued the 20 percent rating for plantar fasciitis of the right lower extremity with right calcaneal spur; continued the 20 percent rating for plantar fasciitis of the left lower extremity with left calcaneal spur; denied entitlement to service connection for back arthritis, secondary to a back disorder and denied entitlement to service connection for right and left foot arthritis.  In November 2011, the representative submitted a notice of disagreement with these issues.  
 
In May 2012, the RO granted entitlement to service connection for fibromyalgia and assigned a 40 percent rating; granted entitlement to a total disability rating based on individual unemployability from June 14, 2010; granted entitlement to special monthly compensation at the housebound rate from June 14, 2010; granted entitlement to Dependents' Educational Assistance from June 14, 2010; continued the 70 percent rating for PTSD; and continued the 10 percent rating for residuals of a right oophorectomy.  

In May 2013, the representative submitted a notice of disagreement with the May 2012 rating decision.  In March 2014, the RO requested clarification of the issues they wanted to appeal.  The representative responded indicating that the notice of disagreement pertained to the effective dates assigned for the total disability rating based on individual unemployability and for special monthly compensation.  
 
On review, the RO has not furnished statements of the case addressing the referenced issues and the notices of disagreement appear to remain pending.  A remand is needed.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
 
Accordingly, the case is REMANDED for the following action:
 
1.  The RO is directed to:
 
  Request records from the Social Security Administration pertaining to any award of disability benefits.
 
  Request medical records from the VA Medical Center in Miami, Florida and associated outpatient clinics for the period from October 2016 to the present.  
 
  Determine whether the Veteran underwent a VA hand, thumb and fingers examination in August 2010.  If so, the examination report should be associated with the electronic folder.  
 
If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  The Veteran should be afforded a VA hand, thumb and fingers examination.  The examiner is to be provided access to the VBMS file, the Virtual VA file and a copy of this remand.  The examiner must specify in the report that these records have been reviewed.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of service-connected residuals of right middle finger fracture.  A complete rationale for any opinions expressed must be provided.  
 
3.  The Veteran is to be notified that it is her responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event the Veteran does not report for any scheduled VA examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  
 
4.  The RO should review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  
 
5.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issues of entitlement to a rating greater than 10 percent for residuals of a right middle finger fracture; entitlement to a rating greater than 10 percent for an appendectomy scar; and whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a head injury previously claimed as residuals of head trauma with scalp laceration.  If any benefit sought on appeal remains denied, the appellant and his representative, if any, must be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.
 
6.  Issue a statement of the case addressing the following issues: (1) what rating is warranted for PTSD from June 30, 2008; (2) entitlement to a rating greater than 20 percent for plantar fasciitis of the right lower extremity with right calcaneal spur; (3) entitlement to a rating greater than 20 percent for plantar fasciitis of the left lower extremity with left calcaneal spur; (4) whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disorder; (5) entitlement to service connection for right foot arthritis; (6) entitlement to service connection for left foot arthritis; (7) entitlement to an effective date prior to June 14, 2010 for a total disability rating based on individual unemployability; and (8) entitlement to an effective date prior to June 14, 2010 for special monthly compensation at the housebound rate.  If, and only if, the appellant completes her appeal by filing a timely substantive appeal on the aforementioned issues should they be returned to the Board.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
 

_________________________________________________
DEREK R. BROWN	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

